Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 3/17/2020 have been considered.  Claims 1-24 have been cancelled and claims 25-54 have been newly added by applicant.  Claims 25-54 are currently pending. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 25-54 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-24 of parent U.S. Patent No. 10,574,572 B2 to Yang et al. (hereinafter as Yang).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 25-54 of the instant application merely broaden the scope of the claims 1-24 of the Yang Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 25, Yang discloses a method, comprising:
receiving, by a network node, a first packet, wherein the first packet requests an Internet Protocol (IP) address for a user terminal (see claim 1, col. 27, lines 50-54);
obtaining, by the network node, a second packet comprising the first packet and additional information associated with address requesting, wherein the second packet is a packet 
sending, by the network node, the second packet to a device different from the network node (see claim 1, col. 27, lines 64-65).

Regarding claim 26, Yang discloses the method according to claim 25, wherein the additional information comprises information about a port through which the network node receives the first packet (see claim 1, col. 27, lines 55-60).

Regarding claim 27, Yang discloses the method according to claim 25, wherein the additional information comprises a Media Access Control (MAC) address of the user terminal (see claim 1, col. 27, lines 57-58).

Regarding claim 28, Yang discloses the method according to claim 25, wherein the additional information comprises information about a port through which the network node receives the first packet, and a Media Access Control (MAC) address of the user terminal (see claim 1, col. 27, lines 55-60, 57-58).

Regarding claim 29, Yang discloses the method according to claim 25, further comprising:

sending, by the network node, the third packet to the device different from the network node (see claim 2, col. 28, lines 4-5).

Regarding claim 30, Yang discloses the method according to claim 29:
wherein the first packet is a DHCP Discover packet, and the third packet is a DHCP Offer packet (see claim 3, col. 28, lines 6-8);
wherein the first packet is a DHCP Request packet, and the third packet is a DHCP ACK packet (see claim 3, col. 28, lines 9-10); or
wherein the first packet is a router solicitation (RS) message, the third packet is a relay response message, and the relay response message comprises a router advertisement (RA) message (see claim 3, col. 28, lines 11-14).

Regarding claim 31, Yang discloses the method according to claim 25, wherein a payload of the second packet comprises an OpenFlow protocol (OFP) packet, and a payload of the OFP packet carries the first packet (see claim 7, col. 28, lines 58-61).


the second packet is an Institute of Electrical and Electronics Engineers (IEEE) 1904.2 protocol packet, wherein a subtype field of the IEEE 1904.2 protocol packet identifies that the IEEE 1904.2 protocol packet comprises the OFP packet, and wherein a payload of the IEEE 1904.2 protocol packet carries the OFP packet and the additional information associated with address requesting (see claim 8, col. 28, lines 62-67, col. 29, lines 1-2);
the second packet is an Ethernet operation, administration and maintenance (ETH OAM) packet, wherein a code field of the ETH OAM packet identifies that the ETH OAM packet comprises the OFP packet, and wherein a data field of the ETH OAM packet carries the OFP packet and the additional information associated with address requesting (see claim 9, col. 29, lines 3-9); or
the second packet is an optical network terminal management and control interface (OMCI) protocol packet, wherein a message identifier field in the OMCI protocol packet identifies that the OMCI protocol packet comprises the OFP packet, and wherein a message contents field comprised in the OMCI protocol packet carries the OFP packet and the additional information associated with address requesting (see claim 10, col. 29, lines 10-18).

Regarding claim 33, Yang discloses the method according to claim 25, wherein the additional information associated with address requesting is comprised in the second packet and is separate from the first packet (see claim 1, col. 27, lines 61-63).

Regarding claim 34, Yang discloses a method comprising:
receiving, by a device, a first packet sent by a network node, wherein the first packet comprises a second packet and additional information associated with address requesting, wherein the second packet requests an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server, and wherein the first packet is a packet other than a DHCP packet (see claim 11, col. 29, lines 20-29);
obtaining, by the device, a DHCP packet based on the second packet, wherein the DHCP packet comprises the additional information associated with address requesting (see claim 11, col. 29, lines 30-33); and 
sending, by the device to the DHCP server, the DHCP packet (see claim 11, col. 29, lines 34-35).

Regarding claim 35, Yang discloses the method according to claim 34, wherein the additional information comprises information about a port through which the network node receives the first packet (see claim 11, col. 29, lines 21-25).



Regarding claim 37, Yang discloses the method according to claim 34, wherein the additional information comprises information about a port through which the network node receives the first packet, and a Media Access Control (MAC) address of a user terminal (see claim 11, col. 27, lines 21-25).

Regarding claim 38, Yang discloses the method according to claim 34, further comprising:
receiving, by the device, a third packet sent by the DHCP server, wherein the third packet comprises an IP address of a user terminal (see claim 12, col. 29, lines 36-40);
obtaining, by the device, a fourth packet, wherein the fourth packet comprises the third packet and the additional information associated with address requesting (see claim 12, col. 29, lines 41-44); and 
sending, by the device to the network node, the fourth packet (see claim 12, col. 29, lines 45-46).


adding, by the device, a configuration parameter to the third packet, wherein the configuration parameter comprises an identifier of a configuration file and an identifier of a server that provides the configuration file (see claim 13, col. 29, lines 47-53); and
sending, by the device to the network node, the configuration parameter using the third packet (see claim 13, col. 29, lines 54-55).
Regarding claim 40, Yang discloses the method according to claim 34, wherein the additional information associated with address requesting is separate from the second packet (see claim 1, col. 27, lines 61-63).

Regarding claim 41, Yang discloses a network node (see claim 14, col. 29, line 55), comprising: 
a processor (see claim 14, col. 29, line 56); and
a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to:
receive a first packet, wherein the first packet requests an Internet Protocol (IP) address for a user terminal (see claim 14, col. 29, lines 57-63);

send the second packet to a device different from the network node (see claim 14, col. 30, lines 6-7).

Regarding claim 42, Yang discloses the network node according to claim 41, wherein the additional information comprises information about a port through which the network node receives the first packet (see claim 14, col. 29, lines 64-67, col. 30, line 1).

Regarding claim 43, Yang discloses the network node according to claim 41, wherein the additional information comprises a Media Access Control (MAC) address of the user terminal (see claim 14, col. 29, lines 64-67).

Regarding claim 44, Yang discloses the network node according to claim 41, wherein the additional information comprises information about a port through which the network node receives the first packet, and a Media Access Control (MAC) address of the user terminal (see claim 14, col. 29, lines 64-67, col. 30, line 1).

Regarding claim 45, Yang discloses the network node according to claim 41, wherein the program further includes instructions to:
receive a third packet sent by a DHCP server, wherein the third packet comprises the IP address for the user terminal (see claim 15, col. 30, lines 64-67, col. 30, lines 8-12); and
send the third packet to the device different from the network node (see claim 15, col. 30, line 13).
Regarding claim 46, Yang discloses the network node according to claim 45, wherein:
the first packet is a DHCP Discover packet, and the third packet is a DHCP Offer packet (see claim 3, col. 28, lines 6-8);
the first packet is a DHCP Request packet, and the third packet is a DHCP acknowledge (ACK) packet (see claim 3, col. 28, lines 9-10); or
the first packet is a router solicitation (RS) message, the third packet is a relay response message, and the relay response message comprises a router advertisement (RA) message (see claim 3, col. 28, lines 11-14).

Regarding claim 47, Yang discloses the network node according to claim 41, wherein the addition information associated with address requesting is separate from the first packet and comprised in the second packet (see claim 1, col. 27, lines 61-63).

a processor (see claim 24, col. 32, line 23); and
a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to:
receive a first packet sent by a network node, wherein the first packet comprises a second packet and additional information associated with address requesting, wherein the second packet requests an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server for a user terminal, and wherein the first packet is a packet other than a DHCP packet (see claim 24, col. 32, lines 24-36);
obtain a DHCP packet based on the second packet, wherein the DHCP packet comprises information about a port and a media access control (MAC) address of the user terminal (see claim 24, col. 30, lines 39-41); and
send the DHCP packet to the DHCP server (see claim 24, col. 32, line 42).

Regarding claim 49, Yang discloses the device according to claim 48, wherein the additional information comprises information about the port, and the port is a port through which the network node receives the first packet (see claim 24, col. 32, lines 28-31).



Regarding claim 51, Yang discloses the device according to claim 48, wherein the additional information comprises information about a port through which the network node receives the first packet (see claim 24, col. 32, lines 28-31), and a Media Access Control (MAC) address of the user terminal (see claim 11, col. 29, lines 21-23).

Regarding claim 52, Yang discloses the device according to claim 48, wherein the program further includes instructions to:
receive a third packet sent by the DHCP server, wherein the third packet comprises an IP address of the user terminal (see claim 15, col. 30, lines 8-12);
obtain a fourth packet, wherein the fourth packet comprises the third packet, and the additional information associated with address requesting; and send the fourth packet to the network node (see claim 17, col. 30, lines 34-40).

Regarding claim 53, Yang discloses the device according to claim 52, wherein the program further comprises instructions to:

send the configuration parameter to the network node by using the third packet (see claim 13, col. 29, lines 53-54).

Regarding claim 54, Yang discloses the device according to claim 48, wherein the additional information associated with address requesting is separate from the second packet (see claim 24, col. 32, lines 35-38).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-28, 33, 41-44, 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andrews (US Publication 2015/0222592 A1).
Regarding claim 25, Andrews discloses a method comprising:
receiving, by a network node of an access network, a first packet sent by a user terminal (network device 450 receives a network parameter request from the a client 410, see Fig. 4, paragraph 0058), wherein the first packet (the network parameter request may include a request for an IP address, see paragraph 0059) requests an Internet Protocol (IP) address for a user terminal (client 410, see Fig. 4, see paragraph 0059);
obtaining, by the network node, a second packet comprising the first packet (a modified network parameter request is formed, see paragraph 0068, 0007; the network device may insert an indicator into a network parameter request received from the requesting client device, see paragraph 0068) and additional information associated with address requesting (port information including the port where the network parameter request was received is added to the network parameter request, see paragraph 0054; the network parameter request from the client device includes a MAC address associated with the client device, see paragraph 0007), wherein the second packet is a packet other than a Dynamic Host Configuration Protocol (DHCP) packet (a modified network parameter request, see paragraph 0007); and 
sending, by the network node, the second packet to a device different from the network node (sending the modified network parameter request to a network parameter assignment device, see paragraph 0069).



Regarding claim 27, Andrews discloses the method according to claim 25, wherein the additional information comprises a Media Access Control (MAC) address of the user terminal (the network parameter request from the client device includes a MAC address associated with the client device, see paragraph 0007).

Regarding claim 28, Andrews discloses the method according to claim 25, wherein the additional information comprises information about a port through which the network node receives the first packet (port information including the port where the network parameter request was received is added to the network parameter request, see paragraph 0054), and a Media Access Control (MAC) address of the user terminal (the network parameter request from the client device includes a MAC address associated with the client device, see paragraph 0007).

Regarding claim 33, Andrews discloses the method according to claim 25, wherein the additional information associated with address requesting (port information including the port where the network parameter request was received is added to the network parameter request, see paragraph 0054; 

Regarding claim 41, Andrews discloses a network node (computer system 600, see paragraph 0073), comprising: 
a processor (processing unit 602, see Fig. 6, paragraphs 0073-0074); and
a non-transitory computer readable storage medium (computer-readable storage medium 604, see Fig. 6, paragraphs 0073-0074) storing a program for execution by the processor, the program including instructions to (storing computer readable instructions to be executed by the processing unit, see paragraphs 0073-0074):
receive a first packet (network device 450 receives a network parameter request from the a client 410, see Fig. 4, paragraph 0058), wherein the first packet (the network parameter request may include a request for an IP address, see paragraph 0059) requests an Internet Protocol (IP) address for a user terminal (client 410, see Fig. 4, see paragraph 0059);
obtaining a second packet comprising the first packet (a modified network parameter request is formed, see paragraph 0068, 0007; the network device may insert an indicator into a network parameter request received from the requesting client device, see paragraph 0068) and additional information associated with address requesting (port information including the port where the network parameter request was received is added to the network parameter request, 
send the second packet to a device different from the network node (sending the modified network parameter request to a network parameter assignment device, see paragraph 0069).

Regarding claim 42, Andrews discloses the network node according to claim 41, wherein the additional information comprises information about a port through which the network node receives the first packet (port information including the port where the network parameter request was received is added to the network parameter request, see paragraph 0054).

Regarding claim 43, Andrews discloses the network node according to claim 41, wherein the additional information comprises a Media Access Control (MAC) address of the user terminal (the network parameter request from the client device includes a MAC address associated with the client device, see paragraph 0007).

Regarding claim 44, Andrews discloses the network node according to claim 41, wherein the additional information comprises information about a port through which the network node 

Regarding claim 47, Andrews discloses the network node according to claim 41, wherein the additional information associated with address requesting (port information including the port where the network parameter request was received is added to the network parameter request, see paragraph 0054; the network parameter request from the client device includes a MAC address associated with the client device, see paragraph 0007) is comprised in the second packet a (modified network parameter request is formed, see paragraph 0068, 0007) and is separate from the first packet (the network parameter request, see paragraph 0059).

Allowable Subject Matter
Claims 29-32, 34-40, 45-46 would be allowable if the non-statutory double patenting rejection of claims 25-47 as set forth above is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 48-54 would be allowable if the non-statutory double patenting rejection of claims 48-54 as set forth above is overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 29, the method according to claim 25, further comprising:

sending, by the network node, the third packet to the device different from the network node.

In claim 31, the method according to claim 25, wherein a payload of the second packet comprises an OpenFlow protocol (OFP) packet, and a payload of the OFP packet carries the first packet.

In claim 34, a method comprising:
receiving, by a device, a first packet sent by a network node, wherein the first packet comprises a second packet and additional information associated with address requesting, wherein the second packet requests an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server, and wherein the first packet is a packet other than a DHCP packet;
obtaining, by the device, a DHCP packet based on the second packet, wherein the DHCP packet comprises the additional information associated with address requesting; and sending, by the device to the DHCP server, the DHCP packet.


receive a third packet sent by a DHCP server, wherein the third packet comprises the IP address for the user terminal; and
send the third packet to the device different from the network node.

In claim 48, a device, comprising: 
receive a first packet sent by a network node, wherein the first packet comprises a second packet and additional information associated with address requesting, wherein the second packet requests an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server for a user terminal, and wherein the first packet is a packet other than a DHCP packet;
obtain a DHCP packet based on the second packet, wherein the DHCP packet comprises information about a port and a media access control (MAC) address of the user terminal; and
send the DHCP packet to the DHCP server.

The closest prior art, Andrews et al. (US Publication 2015/0222592 A1), teaches a  network device that receives a network parameter request for an IP address from a client, and a DHCP server that assigns an IP address to the client.  Andrews also teaches the network 
A second prior art, Doherty et al. (US Publication 2004/0264439 A1), teaches a IP phone requests an IP address from a DHCP server and receives an IP address, a port number and the MAC address of the IP phone from a DHCP server.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571) 272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471